            Case 1:19-cr-00018-ABJ Document 400 Filed 08/19/20 Page 1 of 1



                  United States Court of Appeals
                             FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 20-3033                                                  September Term, 2019
                                                                       1:19-cr-00018-ABJ-1
                                                    Filed On: August 19, 2020 [1857196]
United States of America,

                Appellee

       v.

Roger Jason Stone, Jr.,

                Appellant

                                       M ANDATE

       In accordance with the order of August 19, 2020, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Amanda Himes
                                                           Deputy Clerk




Link to the order filed August 19, 2020
       Case 1:19-cr-00018-ABJ Document 400-1 Filed 08/19/20 Page 1 of 1




                United States Court of Appeals
                            FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-3033                                                 September Term, 2019
                                                                      1:19-cr-00018-ABJ-1
                                                        Filed On: August 19, 2020
United States of America,

             Appellee

      v.

Roger Jason Stone, Jr.,

             Appellant

                                        ORDER

       Upon consideration of appellant's unopposed motion to dismiss this appeal
and the affidavit in support thereof, it is

     ORDERED that the motion be granted and this case be dismissed. See D.C. Circuit
Handbook of Practice and Internal Procedures 35 (2019).

      The Clerk is directed to issue the mandate forthwith.

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Amanda Himes
                                                          Deputy Clerk
